DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-6, 8 and 11-17 in the reply filed on 4-2-2021 is acknowledged.  A fluoro substituted ether of formula (I), where R1=R2 is-CH2CF3; all R3 are H and n=2, specifically 1, 1, 1, 11, 11, 11-hexafluoro-3, 6, 9-trioxaundecane was searched and found.
Claims 3, 7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and restriction, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-4-2018.

Drawings
The drawings are objected to because in:           In Fig. 1, the first formula should not have the extra -CH2-CH2 bond system after the (CH2CH2O)n bond and n=1 should instead be n=2; n=2 should be n=3 and n=3 should be n=4.
         Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an                                                       Specification
The disclosure is objected to because of the following informalities: US application serial number 15/265,603 needs to be updated that it is now US patent 10,347,943. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (6,566,015).            Yamada et al. teaches in column 11, in table 1, specific examples of glycol diethers including No. 5, CF3CH2O(CH2CH2O)2CH2CF3.  Yamada et al. teaches in  by chemical formula (3).  [Specifically teaching the elected species 1, 1, 1, 11, 11, 11-hexafluoro-3, 6, 9-trioxaundecane].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727